Citation Nr: 0901481	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chronic rhinitis (claimed as a sinus condition, with 
headaches, stuffy nose, and breathing difficulties).  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran has verified active service from October 1978 to 
October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in July 2005, a statement of the case was issued 
in May 2006, and a substantive appeal was received in October 
2006.  

In a May 2006 rating decision, the RO increased the veteran's 
evaluation for chronic rhinitis to 10 percent throughout the 
rating period on appeal, thereby partially granting the 
veteran's claim of entitlement to a compensable rating for 
service-connected chronic rhinitis.  The Board notes that 
because the increased rating to 10 percent did not constitute 
a full grant of the benefits sought, the increased rating 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Consequently, the issue before the Board on this 
appeal is the veteran's entitlement to an evaluation in 
excess of 10 percent for service-connected chronic rhinitis.


FINDING OF FACT

Throughout the rating period on appeal, the competent 
evidence does not demonstrate that the veteran's chronic 
rhinitis is manifested by nasal polyps.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for chronic rhinitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.21, 4.97, Diagnostic Code 6522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in May 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 

The Board acknowledges that the VCAA letter sent to the 
veteran in February 2005 does not meet the requirements of 
Vazquez-Flores.  However, another letter that does meet such 
requirements was issued in May 2008.  Following the issuance 
of that letter, the claim was readjudicated and a 
supplemental statement of the case was issued in July 2008, 
thus curing the timing defect.  See Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112 (2004).  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains a January 2005 report of VA 
examination.  The examination report obtained is fully 
adequate and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the veteran's appeal.  

Criteria & Analysis

The veteran's request for an increased rating was received in 
December 2004.
Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for chronic rhinitis.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The rating sheets of record indicate that the veteran's 
chronic rhinitis is evaluated under Diagnostic Code 6501.  
However, the Board observes that this Code section was part 
of the pre-amended criteria revised effective October 7, 
1996.  The current version of the rating schedule no longer 
includes Diagnostic Code 6501.  Rather, the appropriate 
Diagnostic Code for consideration under the present rating 
schedule is Diagnostic Code 6522.  

Under Diagnostic Code 6522, a 10 percent rating is warranted 
where the evidence demonstrates allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  If polyps are demonstrated, then a 
30 percent rating is warranted.  38 C.F.R. § 4.97 Diagnostic 
Code 6522 (2008).  Allergic or vasomotor rhinitis with polyps 
is rated 30 percent disabling.  Id.

The veteran underwent a VA examination in January 2005.  He 
claimed to have primarily anterior and posterior nasal 
drainage, heavy posterior nasal drainage.  He reported some 
congested nasal breathing with difficulty breathing.  

Upon physical examination, there was 75 percent obstruction 
of the left airway due to deviated nasal septum with 
hypertrophied turbinate and 50 percent of the right airway 
due to deviated nasal septum and hypertrophied turbinate.  No 
polyps were noted.  The examiner diagnosed deviated nasal 
septum, 75 percent obstruction in the left airway and 50 
percent obstruction in the right airway, hypertrophy of 
inferior turbinates with aforementioned 75 percent 
obstruction of the left airway and 50 percent obstruction of 
the right airway, as well as possible sinusitis.  

VA outpatient treatment records dated in December 2005 
reflect that the veteran was assessed with allergic rhinitis 
and nasal septal deviation and turbinate hypertrophy causing 
nasal obstruction.  There was no evidence of purulence or 
polyps.  In March 2006, the veteran underwent a right 
superficial parotidectomy and septoplasty.  The examiner 
diagnosed right parotid mass with history of Sjogren's 
syndrome, rheumatoid arthritis, lupus, and nasal obstruction 
that is secondary to deviated nasal septum.  

The evidence of record within the rating period in question 
includes private treatment records dated in November 2004.  
Although respiratory symptoms were treated at that time, the 
disorder at issue was pneumonia and those records provide no 
information referable to the rhinitis issue on appeal.

Again, the competent evidence of record, as detailed in 
pertinent part above, fails to demonstrate any nasal polyps.  
Accordingly, the veteran's disability picture does not most 
nearly approximate the criteria for the next-higher 30 
percent evaluation.   
No alternate Diagnostic Codes are found to be relevant to the 
disability at issue here.

In conclusion, there is no support for a rating in excess of 
10 percent for chronic rhinitis for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his chronic rhinitis.  The effect of his chronic rhinitis 
on his ability to hold employment appears to be contemplated 
by the currently assigned 10 percent rating.  Therefore, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for chronic 
rhinitis is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


